320 S.W.3d 244 (2010)
Tracy WILD, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 94535.
Missouri Court of Appeals, Eastern District, Division Three.
September 21, 2010.
Ellen H. Flottman, Columbia, MO, for movant/appellant.
Shaun J. Mackelprang, John W. Grantham, Jefferson City, MO, for respondent/respondent.
Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Tracy Wild (Appellant) appeals from the motion court's judgment dismissing with prejudice her Missouri Rule of Criminal Procedure 24.035 motion for postconviction relief. We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court did not clearly err in dismissing Appellant's motion as untimely. Rule 24.035(b); Thomas v. State, 249 S.W.3d 234, 238 (Mo.App. E.D. 2008). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment *245 pursuant to Missouri Rule of Civil Procedure 84.16(b).